Citation Nr: 0802333	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cluster headaches.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for pemphigus 
foliaceous.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to July 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO denied the 
appellant's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On a VA Form 9 received in October 2006 the veteran requested 
a hearing before the Board at the RO.  In a communication, 
received in November 2006, the veteran checked a box 
indicating that he desired a hearing before a RO hearing 
officer.  

A December 2006 RO letter to the veteran provides notice that 
the veteran is scheduled for a hearing in January 2007, but 
does not clarify if the hearing is before a RO hearing 
officer or before the Board.  A January 2007 report of 
telephone contact (ROC) indicates that the veteran would be 
unable to attend the scheduled hearing and desired to have 
the hearing rescheduled.  The ROC does not indicate if the 
hearing to be rescheduled was to be before a RO hearing 
officer or before the Board.  

A February 2007 RO letter to the veteran provides notice that 
the veteran is scheduled for a hearing in March 2007, but 
does not clarify if the hearing is before a RO hearing 
officer or before the Board.   An April 2007 ROC reflects 
that the veteran reported that he had not received the notice 
of the March 2007 hearing.  The ROC indicates that the 
veteran requested that he still be scheduled for a video 
conference hearing with the Board.

A November 2007 RO letter to the veteran provides notice that 
the veteran is scheduled for a hearing in March 2007 before 
the Board using video conferencing techniques.  An attachment 
to the letter provides the veteran with the opportunity to, 
inter alia, decline the video hearing and wait for an in-
person hearing before the Board.  In November 2007 the 
veteran faxed his response to the RO that he declined the 
video hearing and preferred to wait for an in-person hearing 
before the Board.

On the basis of the above record it does not appear that the 
veteran has withdrawn his request for a hearing before a RO 
hearing officer or that he has withdrawn his request for an 
in-person hearing before a member of the Board.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Ask the veteran if he still desires a 
hearing before an RO hearing officer.  If 
he does schedule the requested hearing. 

2.  Schedule an in-person hearing before a 
VLJ at the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



